DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 11/18/2021.  Claims 2, 3, 5, 7, 8, 10, 12, 13, and 15 have been canceled. Claims 1, 6, and 11 have been amended. Therefore, Claims 1, 4, 6, 9, 11, and 14 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not 
3.	Regarding Step 1, Claim 1 is directed toward a process, i.e., method for automated communication preference setting. Claim 6 is directed toward an apparatus, i.e., CRM data processing system. Claim 11 is directed toward a computer program product comprising a non-transitory computer readable storage medium. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 6 and 11 reflect essentially the same abstract features as claim 1, thus, claims 6 & 11 are abstract for the same reasons as claim 1 as specified below.  
5.	Regarding independent claims 1, 6 & 11, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
“determining a preferred social media web site for the single contact by processing the log to count a total number of postings by the single contact over a fixed period of time in each of the feeds and identify one of the feeds of a corresponding one of the social media web sites with a highest number of postings”, “on condition that the count of the total number of postings by the single contact over the fixed period of time in each of the feeds of the respectively different social media web sites exceeds a pre-stored threshold value indicating the determined preferred social media site for the single contact for the corresponding one of the social media web sites”, “but other on condition that the count does not exceed the pre-stored threshold indicating a communications channel preference for person-to-person communications based on which type and source of communication the single contact uses the most selected from the group consisting of e-mail, telephone and text.”
The limitations above demonstrate, independent claims 1, 6 and 11 are directed toward the abstract idea of customer relationship management (CRM) practices. The limitations under their broadest reasonable interpretation pertain to identifying a contact’s communication preference(s) based on threshold levels associated with the usage of the contact’s social media information, which encompass commercial interactions, including advertising, marketing or sales activities and behaviors, which fall under certain methods of organizing human activity. See MPEP 2106.04 II Certain Methods of Organizing Human Activity.  
The Applicant’s Specification in at least [¶ 0005-0006] emphasizes the commercial practice of managing customer experience before, during, and long after the sale has closed.  “The ability to manage all aspects of the customer experience largely depends upon maintaining a line of communication between the customer and the product or service provider. Yet, in many cases, an unsatisfied customer will not contact the product or service provider post-sale despite a perceived or actual failure in a purchased product or service. Thus, it is imperative that the product or service provider contacts the customer on a regular basis to keep their customer satisfied. Oftentimes, a customer will not respond to product or service provider because the product or service provider attempts to contact the customer through the wrong communication channel.”  
Claims 1, 6, and 11 are certain methods of organizing human activity because as claimed, the series of steps pertain to analyzing communications of a contact according to threshold levels of postings to identify communication preference(s) for the contact which can be reasonably characterized as advertising, marketing or sales activities or behaviors, and managing personal behavior/relationships or interactions between people certain methods of organizing human activity grouping. See 84 Fed. Reg. (4) at 52.  
6.	Regarding Step 2A [prong 2], independent claims 1, 6, and 11 include the following additional elements which do not amount to a practical application: 
“a customer relationship management (CRM) application”, “a computer communications network”, “memory of a host computing system”,- see claim 1, “a customer relationship management (CRM) data processing system”, “a host computing system comprising one or more computers each with memory and at least one processor”, “an automated communication preference setting module”, the module comprising program code”, “a computer communications network”, -  see claim 6,  and “computer program product comprising non-transitory a computer readable storage medium” -  see claim 11 are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
The other additional elements of: “establishing a communicative connection”, “storing in a log a number of postings by the single contact in each of the feeds”, “storing a record in the CRM application”, “storing a different record in the CRM application” add insignificant extra solution activity to the judicial exception, as discussed in MPEP 2106.05 (g)
	The other additional element of: “a method for automated communication preference setting” is generally linking the use of the judicial exception to the particular technological environment or field of use, as discussed in MPEP 2106.05 (h)

7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a customer relationship management (CRM) application”, “a computer communications network”, “memory of a host computing system”,- see claim 1, “a customer relationship management (CRM) data processing system”, “a host computing system comprising one or more computers each with memory and at least one processor”, “an automated communication preference setting module”, the module comprising program code”, “a computer communications network”, -  see claim 6,  and “computer program product comprising non-transitory a computer readable storage medium” -  see claim 11 are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “establishing a communicative connection”, “storing in a log a number of postings by the single contact in each of the feeds”, “storing a record in the CRM application”, “storing a different record in the CRM application” add extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section lll(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known.
As discussed in MPEP 2106.05(d)(II), for example, the Symantec, TLI Communications, and OIP Techs court decisions indicates that “receiving and transmitting data over a network” are computer functions that are well-understood, routine, conventional that do not make the claims patent eligible. Therefore, the step of “establishing a communicative connection” represents well-understood, routine, conventional computer functions fully supported under Berkheimer Option 2.  Additionally, the Alice, Ultramerical, and Versata court decisions indicated “electronic recordkeeping” and “storing and retrieving information in memory” are computer  “storing in a log a number of postings by the single contact in each of the feeds”, “storing a record in the CRM application”, “storing a different record in the CRM application” represent well-understood, routine, conventional computer functions fully supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
8.	Dependent claims 4, 9, and 14 merely add extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g)  of independent claims 1, 6, and 11 respectively, for example, further recite “establishing a communicative connection between the CRM application executing in memory of the host computing system and one or more communication channels over the computer communications network; storing one or more customer communication channels associated with the one or more customer contact information; monitoring different customer communications in the one or more communication channels; aggregating in a second log a total amount of customer communications for each of the customer communication channels; and setting the customer communication channel preference to the customer communication channel with the most amount of communications”.   For example, these limitations generally recite the gathering and storage of the necessary data for carrying out the recited commercial interaction.  Accordingly, the dependent claims also fail to impose any 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulchytskyy (2017/0046719) in view of Erhart (2015/0127558), hereafter, Erhart (‘558), in further view of Erhart (20120051526), hereafter, (‘526).

With respect to claims 1, 6, and 11, Kulchytskyy discloses 
a method, customer relationship management (CRM) data processing system, and computer program product for automated communication preference setting in a customer relationship management (CRM) application (Abstract, Figs. 1-3 and [¶ 0007] method for social media information processing in a CRM application), 
the method, system and computer program product comprising:
a host computing system comprising one or more computers each with memory and at least one processor and an automated communication preference setting module coupled to the CRM application, and the computer program product comprising non-transitory computer readable storage medium having program instructions executable by a device (Figs. 2-3; host computing system 210 with memory and processor, and data connection between the CRM application 220, social media module 300 executes in memory of host computing system 210 in conjunction with CRM application 220 and [¶ 0018-0019] host computing system components, and [¶ 0023] computer program product) the module and computer program product comprising program code enabled to
establishing a communicative connection over a computer communications network between a CRM application executing in memory of a host computing system and multiple different social media feeds of respectively different social media web sites 
Although the Kulchytskyy reference monitors all of the posts in each of the customer’s social media websites, the reference does not explicitly disclose the following limitations. 
However, Erhart (‘558) which is pertinent in art to Kulchytskyy is related to targeting users of social networks by understanding times, dates, and instances of usage for users results can allow contact centers to better focus on contact strategies. [¶ 0004]
storing in a log a number of postings by the single contact in each of the feeds (Abstract and [¶ 0005], contact center determines trends in usage of social media networks associated with users ([¶ 0079] social media network usernames, including mining the social media history database for user message history for specific time periods, frequency of posts, etc., and Figs. 2A-B, social media message aggregator 
determining a preferred social media web site for the single contact ([¶ 0083]: discloses the trend analysis component can determine to which social media network and what time to post a message to the social media user) by processing the log to count a total number of postings by the single contact over a fixed period of time in each of the feeds (Figs.5-6, and [¶ 0082] the trend is developed from previous postings by the social media user, and the trend can describe a likelihood that the social media user is active on a social media network over a specified time period, and this likelihood can be a mathematical function such as a percentage of posts or a time range), and 
to identify one of the feeds of a corresponding one of the social media web sites with a highest number of postings ([¶ 0082] the social media user posts 50% of all messages on Facebook.  [¶ 0083] trend analysis 212 can determine to which social 
and storing a record in the CRM application indicating the determined preferred social media site for the single contact for the corresponding one of the social media web sites. ([¶ 0073, 0076, 0082-0084] the trend analysis component can develop one or more trends for user activity on social media networks.  Trends can include when the user posts messages to each of the different social media networks, where the user generally is when posting messages, how often the user responds to certain postings on social media networks…the trends may be stored in the CRM database for future analysis.  For example, the social media user posts 50% of all messages on Facebook and/or trend indicates user will be active on Twitter.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the CRM application of Kulchytskyy to incorporate the trend analysis component techniques, as taught by Erhart (‘558), in order to achieve the claimed invention.  As disclosed by Erhart (‘558), the motivation for 
The combination of Kulchytskyy and Erhart (‘558) does not explicitly disclose the limitations of on condition that the count of the total number of postings by the single contact over the fixed period of time in each of the feeds of the respectively different social media web sites exceeds a pre-stored threshold value…but other on condition that the count does not exceed the pre-stored threshold, storing a different record in the CRM application indicating a communications channel preference for person-to- person communications based on which type and source of communication the single contact uses the most selected from the group consisting of e-mail, telephone and text.
However, Erhart (‘526) which is pertinent in art to Kulchytskyy and Erhart (‘558) is related to examining multiple communications in a contact center and routing communications in the contact center. (abstract)
on condition that the count of the total number of postings by the single contact over the fixed period of time in each of the feeds of the respectively different social media web sites exceeds a pre-stored threshold value (¶ 0021: discloses communication monitor 102 can monitor social network 120 for posts. Based on examining these communications communication monitor can identify a trend such as 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the CRM application of Kulchytskyy and trend analysis techniques of Erhart (‘558), to include the features of the communication monitor of Erhart (‘526) in order to achieve the claimed invention.  As disclosed by Erhart (‘526), the motivation for the combination would have been to routing communications in a contact center to provide the customer with a better quality of service. (¶ 0002-0005)

With respect to claims 4, 9 and 14, the combination of Kulchytskyy, Erhart (‘558) and Erhart (‘526) discloses the method, system, and computer program product, further comprising: 
establishing a communicative connection between the CRM application executing in memory of the host computing system and one or more communication channels over ;
storing one or more customer communication channels associated with the one or more customer contact information (Kulchytskyy: discloses [¶ 0018] end user CRM data is stored in CRM data store 230 of the host system 210 and [¶ 0017] a data structure 140 is created and stored in the CRM database 230 of the CRM application 130 that includes the identity of a corresponding one of the customers of the CRM application 220, and corresponding one of the postings 120A, 120B, 120C, 120N on the social networks posted by the respective customer, [¶ 0021] a list of social media web sites is loaded along with a list of keywords that pertain to one or more products or services, and one or more mood (interests) are loaded (stored) into memory);
monitoring different customer communications in the one or more communication channels (Kulchytskyy discloses  [¶ 0016] CRM application 130 monitors the customer postings 120A, 120B, 120C, 120N of different feeds of different social media Web sites); 
aggregating in a [second] log a total amount of customer communications for each of the customer communication channels (Erhart discloses Abstract and [¶ 0005], contact center determines trends in usage of social media networks associated with users, including mining the social media history database for user message history for specific time periods, frequency of posts); and 
setting the customer communication channel preference to the customer communication channel with the most amount of communications (Erhart discloses 
Examiner notes that the first log in claims 1, 6 and 11 already aggregates all of the customer communications and the claimed bracketed term for emphasis [second] log to store the amount of customer communications instead of the first log of claim 1 would not explicitly alter the aggregating process since it would have been obvious to one of ordinary skill in the art as disclosed in MPEP 2144.04 directed to various common practices which has been considered routine expedients that support an obviousness rationale, such as making integral, making separable, duplication and resizing, or rearrangement of component, in this case a second log, for the benefit of collecting customer communications data associated with one or more customer communication channels, as already recited in claim 1.


Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Here, Applicants have claimed additional elements that reflect an improvement in the technical field of best contact determination for a contact in a CRM application through an automated, algorithmic supposition of a preferred social media web site for the single contact only when there is detected enough evidence of the utilization of a social media web site so as to be sufficient as a mode of communication with the single contact, but otherwise the determination of a best direct mode of communication--e-mail, phone or text. Specifically, Applicants have claimed that on the condition that the count of the total number of postings by the single contact over the fixed period of time in each of the feeds of the respectively different social media web sites exceeds a pre-stored threshold value, a record is stored in the CRM application indicating the determined preferred social media site for the single contact for the corresponding one of the social media web sites, but otherwise on the condition that the count does not exceed the pre-stored threshold, a different record is stored in the CRM application indicating a communications channel preference for person-to-person 
 
 
 
The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (a) indicates merely adding generic computer components, i.e., a CRM application, is not sufficient and the limitations must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. At best, the remarks merely reproduce the limitations as recited in the limitations of the independent claims and allege there is an improvement in the technical field of best contact determination for a contact.  However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “The foregoing technical solution solves the problem of knowing which of several social media sites is preferred by a contact in the CRM application at any given time and more importantly, if there is enough evidence of social media interaction so as to conclude a preferred social media site for the contact--but otherwise the determination of a most frequently utilized mode of direct communication. In Applicants' invention, to the extent that a contact is determined to use social media a threshold amount of times, a social media web site receiving a most number of postings from the single contact is determined automatically to be the preferred social media web site without requiring a tedious manual guesstimation. Accordingly, Applicants believe that claims 1 through 15 satisfy prong two of Mayo step 2A.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains knowing which of several social media sites is preferred by a contact is not an improvement to the functioning of the computer itself or an improvement to any other technology or technical field, as discussed in  MPEP 2106.05 (a).  Further, the judicial exception alone cannot provide the improvement.  As such, the Applicant’s remarks rely upon the judicial exception and do not propose a technical solution to a technical problem.  For these reasons, the rejections under 101 are being maintained.
	
With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1, 4, 6, 9, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629